NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                          SUPERIOR COURT OF NEW JERSEY
                                                          APPELLATE DIVISION
                                                          DOCKET NO. A-2661-16T3

BEZALEL GROSSBERGER,

           Plaintiff-Appellant,

v.

STATE OF NEW JERSEY,
SUPERIOR COURT, and
OCEAN COUNTY,

     Defendant-Respondent.
_______________________________

                    Submitted August 21, 2018 – Decided September 11, 2018

                    Before Judges Sumners and Gilson.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Ocean County.

                    Bezalel Grossberger, appellant pro se.

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Melissa H. Raksa, Assistant Attorney
                    General, of counsel; Bryan E. Lucas, Deputy Attorney
                    General, on the brief).

PER CURIAM
      Plaintiff appeals from a December 19, 2016 order by Ocean County

Assignment Judge Marlene Lynch Ford denying his application to file a

complaint against the State of New Jersey. We affirm.

      By way of background, on December 4, 2015, prompted by plaintiff's pro

se frivolous applications 1 in Weinstein v. Grossberger, Docket Number OCN-

C-85-12, Chancery Judge Francis R. Hodgson, Jr. ordered, in pertinent part, that

any future filings by plaintiff in Ocean County "shall be marked 'received' and

date stamped, but not filed, absent an order" by the Assignment Judge. A month

later, Judge Ford entered an order on January 7, 2016, pursuant to Judge

Hodgson's order, denying plaintiff's ability to file a complaint because it did "not

raise any new issues or claims that have otherwise been disposed of by the

[c]ourt [in OCN-C-85-12], and therefore shall not be accepted for filing by the

Clerk of the Superior Court." Thereafter, on November 4, 2016, Judge James

Den Uyl entered an order not accepting all "motions and applications submitted

for filing" by plaintiff in OCN-C-85-12 and three other matters, and referred

them to Judge Ford.




1
    All of plaintiff's applications mentioned in this opinion have been pro se
filings.


                                                                            A-2661-16T3
                                         2
        The subject matter of this appeal occurred on December 19, 2016, when

Judge Ford denied, without oral argument, plaintiff's application to file a

complaint against the State of New Jersey, Superior Court, Ocean County, which

was submitted to the court in November or December 2016.2 In her order, the

judge referenced Judge Hodgson's order and explained that the proposed action

was "part of a continuing series of frivolous and vexatious applications to the

[c]ourt."

        On appeal, plaintiff contends that Judge Ford's order denies him access to

the courts; that the judge does not have the power to reject his pleading; that

"[t]here is nothing before the [judge] that may provide basis in fact or law to

substantiate the rejection of [the] proposed complaint"; and that the court clerk

is required to docket his complaint. Plaintiff's other contentions are difficult to

understand, but appear to allude to his claims in OCN-C-85-12.

        Under Rule 1:4-8(b)(3), the trial court on its own initiative can impose

sanctions upon a pro se party for filing frivolous litigation. In Rosenblum v.

Borough of Closter, 333 N.J. Super. 385, 395-97 (App. Div. 2000), we held that

where traditional sanctions have failed to deter a litigant from his pattern of

bringing repetitive, meritless, and harassing actions, an assignment judge may


2
    The record is not clear when plaintiff submitted his complaint.
                                                                           A-2661-16T3
                                         3
enjoin the litigant's bringing of a further action. The power to enjoin prospective

harassing litigation must be "exercised consistently with the fundamental right

of the public to access to the courts in order to secure adjudication of claims on

their merits." D'Amore v. D'Amore, 186 N.J. Super. 525, 530 (App. Div. 1982).

      With these principles in mind and based upon our review of the record,

we affirm essentially for the reasons expressed in Judge Ford's order. We find

insufficient merit in plaintiff's arguments to warrant extensive discussion in a

written opinion. R. 2:11-3(e)(1)(E). We add only that plaintiff's proposed

complaint challenges the court's ability to require the assignment judge to

review his submissions prior to acceptance by the clerk's office for filing. Not

only does the court have such right as noted above, but also the complaint is in

essence an appeal of Judge Hodgson's December 4 order, which is only within

the powers of this court to adjudicate. R. 2:2-3. Furthermore, plaintiff's time to

appeal that order is well beyond the forty-five day period to do so. R. 2:4-3.

      Affirmed.




                                                                           A-2661-16T3
                                        4